473 A.2d 1258 (1983)
Michael P. MASON, Plaintiff Below, Appellant,
v.
BOARD OF PENSION TRUSTEES, Defendant Below, Appellee,
John QUIGLEY, Plaintiff Below, Appellant,
v.
BOARD OF PENSION TRUSTEES, Defendant Below, Appellee.
Supreme Court of Delaware.
Submitted September 19, 1983.
Decided November 8, 1983.
Jerome O. Herlihy of Herlihy, Herlihy & Harker, Wilmington, for plaintiffs-appellants.
Regina M. Mullen, Deputy Atty. Gen., Wilmington, for defendant-appellee.
Before HERRMANN, C.J., McNEILLY and HORSEY, JJ.
PER CURIAM:
Plaintiffs, Michael Mason and John Quigley, appeal a decision of the Superior Court dismissing on jurisdictional grounds their appeals from the denial of State Police servicerelated disability pensions by the State Board of Pension Trustees (Pension Board). We affirm on the basis of the well reasoned opinion of the Superior Court. Mason v. Board of Pension Trustees, Del. Super., 468 A.2d 298 (1983). Since there is no statutory method for judicial review of Pension Board decisions we call this matter to the attention of the General Assembly and recommend curative action in connection with the Administrative Procedures Act.